Appeal from a judgment of the Supreme Court (Teresi, J.), entered February 28,1995 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, for lack of proper service.
Petitioner, an inmate at Shawangunk Correctional Facility in Ulster County, commenced this CPLR article 78 proceeding challenging a policy restricting inmates’ access to the law library under certain circumstances. We are, however, precluded from addressing the merits of petitioner’s claim given that he has failed to comply with the service requirements contained in the order to show cause (see, Matter of Hoyer v Coughlin, 179 AD2d 921). Accordingly, we find that Supreme Court properly dismissed the petition.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.